Citation Nr: 1719553	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected lumbar spine disability. 

2.  Entitlement to a compensable rating for service-connected residuals of a nasal fracture.

3.  Entitlement to a compensable rating for service-connected sinusitis.

4.  Entitlement to an increased rating for degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from November 1986 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a July 2009 VA Form 9 Appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at his local VA office.  The Veteran was scheduled for such a hearing in May 2017, but shortly before the hearing, he withdrew his hearing request.  To date, the Veteran has not requested a new Board hearing.  Under these circumstances, the Board considers the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for bilateral leg sciatica and entitlement to service connection for an acquired psychiatric condition.  However, in a March 2017 rating decision, the RO granted service connection for both conditions, assigning a 10 percent disability evaluation effective October 1, 2010 for bilateral leg sciatica and a 30 percent disability evaluation effective November 21, 2013 for an acquired psychiatric condition.  As this represents a full grant of the benefit sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The issue of entitlement to a compensable rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in March 2017, the Veteran indicated that he wanted to withdraw his appeal for an increased evaluation for degenerative disc and joint disease of the lumbar spine.

2.  The competent and credible evidence shows that the Veteran does not currently have a diagnosed bilateral foot disability.

3.  The competent and credible evidence shows that the Veteran does not currently have a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased evaluation for degenerative disc and joint disease of the lumbar spine have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a bilateral foot disability are not met, either on the basis of direct service incurrence or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria are not met for a compensable evaluation for residuals of a nasal fracture.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.1, 4.3, 4.10; 4.97, Diagnostic Code 6502.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA's duty to assist includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).

Here, VA satisfied its VCAA duty to notify by way of letters sent to the Veteran in November 2006, April 2007, and March 2008 that fully addressed all notice elements and were sent prior to the RO decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran how disability ratings and effective dates are established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With regard to his claim for service connection for a bilateral foot disability and his claim of entitlement to a compensable rating for nasal fracture residuals, VA also satisfied its duty to assist the Veteran.  All identified and available treatment records have been secured.  Moreover, in accordance with prior remand instructions, the Veteran was provided with VA examinations related to his bilateral foot condition in and nasal fracture residuals in November 2013, February 2016, and April 2016.  The Veteran does not assert that these examinations were inadequate, that there are any outstanding records to be secured on his behalf, or that VA otherwise violated its VCAA duties.  

Based on the foregoing, the Board finds that VA has complied with its VCAA duties to notify and assist.

II.  Entitlement to an Increased Rating for Degenerative Disc and Joint Disease of the Lumbar Spine

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In March 2017, the Veteran's attorney clearly indicated that the Veteran wanted to withdraw his appeal for an increased evaluation for degenerative disc and joint disease of the lumbar spine.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

III.  Entitlement to Service Connection for a Bilateral Foot Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran contends that he has a bilateral foot disability, manifested by blisters, that is related to his active military service, either on a direct basis or due to his service-connected lumbar spine disability.  

During his September 2013 DRO hearing, the Veteran testified that he started having blisters on the bottom of his feet while serving on active duty.  Indeed, the Veteran's service treatment records (STRs) show treatment for blisters.  However, the condition appears to have been temporary and was not noted on discharge.  The Veteran testified during his hearing that blisters have manifested on his feet "a couple of times" since discharge from the military, "but nothing to see a doctor."  The Veteran was afforded a VA examination concerning his foot condition in November 2013.  The Veteran told the examiner that his blisters began while on active duty and continued until a few years prior to the exam.  He noted that he had not had blisters in recent years because he does not walk as far anymore, and he denied any recent treatment.  Upon close inspection of the Veteran's feet, the examiner did not observe any blisters or lesions.  

The Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, the record shows that the Veteran does not have a currently diagnosed bilateral foot disability.  While he has had symptoms in the past, the November 2013 VA examination reflects that such symptoms had resolved.  The Veteran himself stated that his blisters resolved after he stopped walking longer distances.  Consequently, the Board finds that the evidence as a whole establishes that the Veteran does not have a diagnosed bilateral foot disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence in this case does not show that the Veteran has a bilateral foot disability or even symptoms of such, the Board finds that the Veteran is not entitled to service connection.

III.  Entitlement to a Compensable Rating for Service-Connected Residuals of a Nasal Fracture.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. When there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In this case, the Veteran asserts that he is entitled to a higher disability rating for service-connected residuals of a nasal fracture.  The law provides for a maximum 10 percent schedular rating for a deviated septum of traumatic origin when there is either 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

In connection with his claim, the Veteran was afforded VA examinations in November 2013, February 2016, and April 2016.  None of the examiners found evidence of a complete nasal obstruction on either side of the nose, nor did any of them find evidence of 50 percent or greater obstruction of the nasal passage on both sides.  Accordingly, after applying the foregoing rating criteria to the evidence of record, the Board finds that the requisite criteria are not met.  

As there is no evidentiary basis upon which to assign a compensable rating for this service-connected disability, the Board finds that a compensable rating is not warranted for service-connected residuals of a nasal fracture.


ORDER

Entitlement to an increased rating for degenerative disc and joint disease of the lumbar spine is dismissed.

Entitlement to service connection for a bilateral foot disability, to include as secondary to a service connected lumbar spine disability, is denied.

Entitlement to a compensable rating for service-connected residuals of a nasal fracture is denied.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously discussed, under the VCAA, VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes providing a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).  

VA clinical records throughout the claims period have documented the Veteran's ongoing treatment for chronic nasal congestion.  During his September 2013 DRO hearing, the Veteran testified that he uses nasal spray on a daily basis in order to breathe adequately, and that his breathing gets significantly worse during the cold and flu season.  Accordingly, the Veteran was afforded VA examinations concerning his service-connected sinusitis in November 2013, February 2016, and April 2016.  Unfortunately, these examinations were inadequate for the purpose of establishing whether the Veteran is entitled to a compensable rating.  Specifically, the examiners did not evaluate whether the Veteran exhibited symptomatology that might indicate an increase in severity of his service-connected sinusitis, including the frequency and severity of incapacitating episodes, or episodes of headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The examiners also failed to note the frequency and duration of episodes requiring antibiotic treatment.  Therefore, the Veteran should be afforded an updated examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the severity of his service-connected sinusitis.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the clinician in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should detail the symptomatology associated with the service-connected sinusitis, including the frequency and severity of incapacitating episodes, or episodes of headaches, pain, and purulent discharge or crusting.  The examiner should specifically note the frequency and duration of episodes requiring antibiotic treatment.  All pertinent symptomatology and findings should be reported in detail.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should so state and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


